EXHIBIT 10.3

The CIT Group/Business Credit, Inc.
900 Ashwood Parkway
Suite 610
Atlanta, GA 30338

October 31, 2003



Mr. William G. Miller
5025 Harrington Road
Alpharetta, Georgia 30022

Re:       Participation Agreement

Dear Mr. Miller:

The undersigned refer to (a) that certain Credit Agreement, dated as of July 23,
2001, by and among Miller Industries, Inc. (“Parent”) and certain of its
subsidiaries, the financial institutions party thereto from time to time as
lenders (the “Lenders”), and the Agents (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), providing for a credit
facility consisting of Revolving Loans, Letters of Credit and Term Loans in the
original aggregate principal amount of up to $110,000,000 (as such terms are
defined in the Credit Agreement, collectively, the “Existing Credit
Facilities”); (b) that certain Forbearance Agreement, dated as of October 31,
2003, among the Borrowers, Lenders and Agents (the “Forbearance Agreement”), and
(c) that certain Seventh Amendment to Credit Agreement, also dated as of October
31, 2003, among the Borrowers, Lenders and Agents (the “Seventh Amendment”)
further amending the Credit Agreement to, among other matters, provide for the
extension by the Lenders to the Borrowers of an additional Term Loan, due on the
Termination Date, in the principal amount of $2,000,000 (the “New Term Loan”).
Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the Credit Agreement or the Forbearance Agreement, as
the case may be.  As used herein, the term “Participation Obligations” shall
mean the New Term Loan, and all obligations and liabilities now or hereafter
owed by any one or more of the Borrowers to Lenders under or related to the New
Term Loan, in each case whether direct or indirect and whether fixed or
contingent, (including, without limitation, attorneys’ fees and legal expenses
incurred by Lenders in connection with the New Term Loan), and all charges,
commissions, interest, costs, expenses and attorneys’ fees chargeable by Lenders
to Borrowers in each case under or related to the New Term Loan; the term
“Lenders’ Share of the Obligations” shall mean, at any time, the entirety of the
Obligations (including, without limitation, any Additional Loans (as hereinafter
defined), any Post-Petition Advances (as hereinafter defined), any portion of
the Obligations subject to a Senior Participation and any and all fees and
interest payable pursuant to the terms of the Credit Agreement, including
without limitation those payable after the filing of a bankruptcy case by any of
the Borrowers and irrespective of whether the same are allowed or permitted to
be paid in or during a bankruptcy case of any of the Borrowers), less only the
principal amount of the Participation and accrued and unpaid interest on the
principal amount of the Participation calculated in accordance with and computed
at the rate specified in the Credit Agreement; the term “Participation” shall
mean the junior participation interest in the Participation Obligations

--------------------------------------------------------------------------------

sold pursuant to Section 1 of this agreement (this “Participation Agreement”);
the term “Participant” shall mean William G. Miller, an individual, acting in
his individual capacity and not as an officer, director, agent or representative
of any of the Borrowers or any other Person, together with his heirs and his
permitted assigns, if any, as the registered owner of a Certificate of
Participation evidencing a junior participation interest in the Participation
Obligations, which aggregate principal amount shall be equal to the principal
amount set forth in such Certificate of Participation; the term “Participant’s
Account” is defined in Section 3 below; the term “Post-Petition Advances” is
defined in Section 10 below; the terms “Senior Participant” and “Senior
Participations” are defined in Section 16 below; and “Permitted Payments” shall
mean the payment made by Participant to Lenders, on the Participation Closing
Date in accordance with Section 1.  Certain other of the terms used herein are
parenthetically defined elsewhere in this Participation Agreement.

This Participation Agreement will confirm the arrangement between Lenders and
Participant whereby Lenders sell to Participant, without recourse and without
representations or warranties of any kind (except as expressly set forth
hereinafter), and Participant purchases from Lenders, a junior participation
interest in the Participation Obligations in the principal amount equal to the
principal amount of the New Term Loan, upon and subject to the terms and
conditions set forth in this Participation Agreement.  Participant shall only
have such obligations as are expressly set forth in this Participation Agreement
or in the Participation Certificate (hereinafter defined).

1.          Participant has (a) executed and delivered to the Collateral Agent,
for the benefit of the Lenders, a counterpart of this Participation Agreement,
dated as of October 31, 2003, and (b) paid to the Collateral Agent, for the
benefit of the Lenders, in U.S. Dollars by federal funds bank wire transfer of
same day funds, an amount equal to Participant’s junior participation interest
in the Participation Obligations, $2,000,000, in consideration of which the
Collateral Agent, on behalf of the Lenders, is issuing to Participant a
Certificate of Participation in that principal amount in substantially the form
of Exhibit A hereto (a “Certificate of Participation”).

2.          At all times and from time to time until Lenders shall have
received  payment in full of Lenders’ Share of the Obligations and all
Commitments shall have been terminated, Lenders shall be entitled to receive and
apply against the Obligations (other than the New Term Loan) for Lenders’
benefit (and the benefit of the Senior Participants), all in such order, such
amounts and such manner as provided in the Credit Agreement (provided, however,
that such reference does not constitute, and shall not be construed to create,
any obligation to or rights of Participant in respect of such provisions of the
Credit Agreement), all amounts as the same become due in connection with or
arising out of the Existing Credit Facilities, the Loan Documents, the
Collateral and/or the Obligations, whether as principal, interest, fees or
otherwise, and including, without limiting the generality hereof, proceeds of or
recoveries under insurance policies, amounts payable by third parties as
guarantors or otherwise, amounts payable by reason of total or partial
condemnation or taking by governmental authority, amounts realized as the result
of enforcement of Collateral, amounts received as proceeds of one or more sales,
and income from the operation or sale of Collateral or any part thereof;
provided however that notwithstanding anything contained herein to the contrary,
principal and interest payments on the New Term Loan shall be governed solely by
Section 3 hereof and in no event shall any Permitted Payments be included in,
subject to, or covered by, this paragraph.  Participant shall not have any right
to acquire any interest in, and shall not be entitled to receive, any portion of
any forbearance or waiver fee or any other fees or administration or service
charges provided for in the Credit Agreement or payable by any Borrower pursuant
to any Loan Document, including without limitation the Forbearance Agreement, to
Lenders, and Participant shall not be entitled to receive any payment or
distribution of principal on account of or with respect to all or any part of
the Participation unless and until such time as Lenders shall have received
payment in full of Lenders’ Share of the Obligations and all Commitments shall
have been terminated.

2

--------------------------------------------------------------------------------

3.          The New Term Loan shall not permit the Borrowers to make any
payment, prepayment or repayment of the principal thereof, and Lenders hereby
agree not to accept any, or to apply any Collections (as hereinafter defined)
to, payment, prepayment or repayment of principal on the New Term Loan, unless
and until the Lenders’ Share of the Obligations is paid in full and all
Commitments shall have been terminated.  The Collateral Agent, on behalf of the
Lenders, will maintain on such Agent’s books an account in the name of the
Participant (the “Participant’s Account”) into which (a) all amounts received by
such Agent from or on behalf of the Borrowers in payment of principal
(“Participation Principal”) and/or interest accrued on the Participation (the
“Participation Interest”) will be credited and (b) all amounts paid out by such
Agent in cash to the Participant with respect to the Participation Principal or
Participation Interest will be debited.  Each Lender hereby agrees that the
Collateral Agent may, and the Collateral Agent will,  pay to Participant in cash
as soon as practicable but in any event within two (2) Business Days of receipt
by such Agent, all Participation Interest and Participation Principal actually
received by such Agent and required to be paid to Participant in accordance with
applicable provisions of the Credit Agreement, provided, however, that (i)
amounts due and payable with respect to Lenders’ Share of Obligations which
constitute unpaid principal, interest, fees and expenses shall be paid first to
Lenders in order of priority, with any remaining amounts, subject to the
limitations set forth in the following sub clause, next paid to Participant on
account of Participation Interest, and (ii) to the extent Lenders’ Share of the
Obligations have not yet been paid in full, such Participation Interest shall
not be paid in cash to Participant or credited to the Participant’s Account,
shall not constitute a payment of interest by the Borrowers on or with respect
to the Participation and shall be retained by Lenders or by the Collateral Agent
on behalf of the Lenders and applied in accordance with the provisions of
Section 5 if, at the time of such payment or credit, any Default or Event of
Default (other than Existing Defaults during the term of, and as defined in, the
Forbearance Agreement) has occurred and has not been waived or cured, or would
result from such payment or credit.  Promptly but in any event within two (2)
Business Days of Participant’s request therefor, Collateral Agent, on behalf of
the Lenders, will furnish to Participant a statement of the unpaid principal
balance on the New Term Loan and of all accrued and unpaid interest thereon.

4.          Each of the Participation Interest, the Participation Principal and
the interest of the Participant in and to any and all amounts received by
Lenders from any source (in each case, other than any Permitted Payments), with
respect to the Obligations (collectively, “Collections”), is, in each case, in
all respects junior and subordinate to (i) Lenders’ Share of the Obligations and
(ii) Lenders’ rights to receive and retain all Collections for the Lenders’
respective account and benefit (and the account and benefit of the Senior
Participants) for application to Lenders’ Share of the Obligations until Lenders
have received payment in full of Lenders’ Share of the Obligations, including,
without limitation, all principal, and interest, and all fees, costs, expenses
and other items included within Lenders’ Share of the Obligations and due to
Lenders and all Commitments shall have been terminated, and, accordingly, each
Lender, for itself and any Senior Participants, shall first be repaid in full in
respect of all of its portion of Lenders’ Share of the Obligations and all

3

--------------------------------------------------------------------------------

Commitments shall have been terminated, prior to any payment or repayment of all
or any part of the Participation; provided, however, Participant shall be
entitled to receive the Participation Principal and Participation Interest in
accordance with Section 3 hereof and provided further that, in no event, shall
any Permitted Payment or any amount received by Lender from the Participant
pursuant to this Participation Agreement be deemed to be a Collection with
respect to the Obligations.

5.          Other than as required by Section 3 above, all Collections received
by Lenders (i) shall be applied to the Obligations in such amounts, manner
and/or order as provided in the Credit Agreement (provided, however, that such
reference does not constitute, and shall not be construed to create, any
obligation to or rights of Participant in respect of such provisions of the
Credit Agreement), and (ii) shall be first retained and applied by Lenders until
the payment in full of Lenders’ Share of the Obligations and all Commitments
shall have been terminated, and only then and thereafter shall the Participant
have any rights to have any surplus remaining remitted to the Participant, and
then only to the extent legally permissible.  If Participant obtains any payment
(other than (i) payments of Participation Interest or Participation Principal
received from the Collateral Agent in accordance with the terms of Section 3
hereof, or (ii) payments in respect of salary, benefits, or reimbursement of
expenses which do not, in the aggregate for any month, exceed the sum of
$20,000) from any Borrower or attributable to any Collateral prior to payment in
full of all Obligations and the termination of all Commitments with respect
thereto, the Participant shall receive and hold such payment in trust for
Lenders’ benefit and shall promptly pay over such payment to Lender to be
applied in the manner set forth in this Section 5.

6.          Participant, by execution in confirmation of this letter,
acknowledges and agrees that (a) Participant has received from Borrowers and
reviewed copies of all of the Loan Documents and has independently and without
reliance on any Agent or Lender made Participant’s own analysis of the Loan
Documents, including copies of all legal opinions delivered to Agents and
Lenders in connection with the Loan Documents, (b) Participant has,
independently and without reliance on any Agent or Lender, and based on such
documents and information as Participant has deemed appropriate, made
Participant’s own credit analysis of the Borrowers and Participant’s own
decision to enter into this Participation Agreement and to purchase such
Participation as herein provided, and (c) Participant is thoroughly familiar
with and has complete and current financial statements and other relevant
information concerning the financial condition and creditworthiness of each of
the Borrowers.  Without limiting the generality of the foregoing, Participant
hereby acknowledges and confirms that Participant has been advised that the
Existing Defaults (as defined in the Forbearance Agreement) under the Credit
Agreement which entitle the Agents and Lenders to exercise rights and remedies
under the Loan Documents have occurred, and that, as of the date hereof, except
as otherwise expressly provided in the Forbearance Agreement, none of the Agents
or Lenders have waived or consented to such defaults and Agents and Lenders have
reserved all of their legal rights with respect to its rights and remedies under
the Loan Documents relating to such defaults. Except as otherwise expressly
provided herein, Lenders and Agents shall have no duties, responsibilities or
obligations whatsoever to Participant.  Agents and Lenders make no
representation or warranty, express or implied (whether by executing and
delivering this Participation Agreement or any Certificate of Participation or
by selling or issuing all or any portion of the Participation, or

4

--------------------------------------------------------------------------------

otherwise), to Participant, except that the Lenders party hereto own all rights,
titles and interests in and to the interests in the Participation Obligations
being purchased by Participant pursuant to this Participation Agreement and that
such interests have not been encumbered or assigned by any of such Lenders to
any other Person, and Agents and Lenders shall have no responsibility, as to the
value, validity, effectiveness, genuineness, regularity, enforceability,
collectibility or sufficiency of the Credit Agreement or any other Loan
Document, or as to the accuracy of any recital, statement, representation or
warranty therein or in any information memorandum pertaining to any Borrower, or
in any certificate or other document referred to or provided for in the Credit
Agreement or any other Loan Document, or as to the title to, validity, priority,
value, perfection or sufficiency of the Collateral or any Lien securing or
purporting to secure all or any part of the Obligations, or any other guarantees
or collateral security of any kind, or as to the financial condition of any of
the Borrowers, nor shall Lender have any responsibility to Participant for any
failure by any Borrower to perform its obligations under the Credit Agreement or
any other Loan Document.  None of Agents or Lenders shall be required to keep
Participant informed as to the performance or observance by any Borrower of the
Credit Agreement or any other Loan Document, or to inspect the properties or
books of any Borrower.  Agents and Lenders do not assume, neither make nor have
made any warranties (except that the Lenders party hereto own all rights, titles
and interests in and to the interests in the Participation Obligations being
purchased by Participant pursuant to this Participation Agreement and that such
interests have not been encumbered or assigned by any of such Lenders to any
other Person) with respect to, and shall have no liability to Participant for
the repayment of all or any part of the Participation or the interest equivalent
thereon except, and only to the extent, expressly set forth in this
Participation Agreement.  Lenders, Participant and by their acknowledgements
below, Agents and Borrowers, acknowledge and agree that Section 11.2(e) of the
Credit Agreement contains certain requirements with respect to the sale of a
participation by a Lender.  Lenders, Agents and Borrowers hereby waive the
requirement of Section 11.2(e) that Participant not be an Affiliate of Parent,
and agree that the proviso following sub clause (e)(iv) thereof, which begins
with the words “except that”, shall not be applicable to Participant and in lieu
thereof the Participation shall be governed solely by the terms and conditions
of this Participation Agreement.

7.          The Obligations, the Collateral, and the Collections shall in each
instance be held by each Lender in such Lender’s own name or by Collateral Agent
on behalf of the Lenders.  It is understood and agreed that the Participant
shall have no right in or interest in any property taken as security for, or any
offset effected with respect to, all or any part of the New Term Loan or any of
the Obligations, or in any property now or hereafter in any Agent’s or Lender’s
possession or control which may be or become security for all or any part of the
New Term Loan or any of the Obligations by reason of the Credit Agreement or any
other Loan Documents; provided, however that subject to the provisions of
Sections 11 and 12, Lenders agree not to amend the Credit Agreement or the other
Loan Documents in order to cause the New Term Loan to be unsecured.  It is
understood and agreed that upon the payment in full of Lenders’ Share of the
Obligations and the termination of all Commitments, that Participant shall
thereupon have the right to have any surplus remaining from the Collections or
otherwise to be remitted to the Participant and applied to the Participation and
to have transferred and assigned to Participant any remaining Collateral and
Lenders’ rights under the Loan Documents in accordance with the provisions of
Sections 11and 17 hereof.

5

--------------------------------------------------------------------------------

8.          If at any time after any Lender, either directly or through the
Collateral Agent, has distributed any amount to the Participant on account of
the Participant’s interests in the Participation including, without limitation
Participation Interest, any amount paid or owing to any Lender, or to the
Collateral Agent, by any Borrower is subordinated, set aside, avoided, declared
to be fraudulent or preferential, disallowed or recovered from such Lender or
from the Collateral Agent in connection with an insolvency or bankruptcy
proceeding or otherwise, the Participant agrees to refund to each such Lender,
or to Collateral Agent on behalf of any such Lender, without interest, the
amount thereof to the extent of the aggregate amount of any payment or
distribution made by such Lender, or by the Collateral Agent on behalf of such
Lender, to Participant.

9.          Participant agrees that, at any time and from time to time prior to
Lenders’ receipt of the payment in full of Lenders’ Share of the Obligations and
the termination of all Commitments, whether or not a Default or Event of Default
has occurred and is then continuing, Lenders may (a) in Lenders’ sole and
absolute discretion, continue to extend additional advances, loans, letter of
credit guaranties, and other financial accommodations to any Borrower and
increase the Commitments under the Loan Documents (collectively, the “Additional
Loans”), and the Participation, the Participation Interest and the Participant’s
interest therein shall be subject and subordinate to such Additional Loans and
in the security therefor on the same terms and conditions as are set forth
herein, and (b) apply all or any part of any proceeds of Collateral received by
Lenders, payments received by Lenders from any Borrower, any other proceeds or
payments received by Lenders on account of the Obligations from any other
source, any credits for any Borrower’s account, and all other Collections to all
or any part of the Obligations and in such order, in such amounts and in such
manner as provided in the Credit Agreement (provided, however, that such
reference does not constitute, and shall not be construed to create, any
obligation to or rights of Participant in respect of such provisions of the
Credit Agreement).

10.          It is understood and agreed by the Participant that, in Lenders’
sole and absolute discretion, subject only to proper court approval, Lenders may
continue to extend additional advances, loans, letter of credit guaranties, and
other financial accommodations to any Borrower after commencement and during the
continuation of any case under the U.S. Bankruptcy Code (a “Bankruptcy Case”)
with respect to any Borrower (collectively, “Post-Petition Advances”), and the
Participation, the Participation Interest and the Participant’s interest therein
shall be subject and subordinate to such Post-Petition Advances and in the
security therefor on the same terms and conditions as are set forth herein. 
Further, Participant covenants and agrees, with and for the benefit of the
Agents and the Lenders, and as a material part of the consideration to the
Agents and the Lenders hereunder, without which covenants and agreements Agents
and Lenders would not have entered into this Participation Agreement, that in
connection with a Bankruptcy Case of any Borrower, Participant shall not,
directly or indirectly (a) challenge the existence, validity or priority of any
Lien on any of the Collateral in favor of any of the Agents or Lenders, (b)
file, or cause or support the filing of, any objection to the provision of
Post-Petition Advances or other debtor-in-possession financing to such Borrower
by the Lenders, (c) propose, vote for or otherwise support any bankruptcy plan
which would have the effect of compromising, impairing or otherwise modifying
the Obligations without the unanimous written consent of the Lenders, or (d)
seek to establish, or support in any manner the establishment of, a credit
facility for the benefit of such Borrower where any of the obligations under
such credit facility would have

6

--------------------------------------------------------------------------------

priority over any of the Obligations or any Post-Petition Advances, whether by
lien, contract, court order or otherwise, except only to the extent that such
credit facility is provided by the Lenders.

11.          Lenders may, from time to time, in Lenders’ discretion and without
notice to the Participant and without necessity of the consent of Participant,
(a) amend, modify, renew and/or extend in whole or in part the Obligations, the
Loan Documents, the Collateral and any guaranties therefor, including without
limitation the sale, in one or more transactions, of all or any part of the
Collateral for an aggregate amount less than the amount necessary to satisfy in
full all of the Obligations, (b) compromise and settle with, and release, any
Borrower, or any other Person obligated on or with respect to all or any part of
the Obligations, and (c) extend the Additional Loans, the Post-Petition Advances
and any other advances, loans and other financial accommodations to any Borrower
in excess of any formulae under the Loan Documents, all without notice to the
Participant and without necessity of the consent of Participant.  The Collateral
Agent shall, from time to time, but not more frequently than once in any
calendar quarter, after such Agent’s receipt of Participant’s reasonably
detailed written request, furnish the Participant with copies of such other
papers and documents relating to the Participation Obligations, the Obligations
and the Collateral and with statements describing the status of the
Participation Obligations, the Obligations and the Collateral, as the
Participant may reasonably request.

12.          Lenders reserve and shall have the sole right, in Lenders’ sole and
absolute discretion, to manage, perform, modify, supplement and enforce the Loan
Documents, the Obligations and the Collateral, and to waive, exercise and
enforce all privileges, rights and remedies exercisable or enforceable by Lender
thereunder, in accordance with Lenders’ sole discretion and the exercise of
Lender’s business judgment.  Without limiting the foregoing, Lenders may,
without notice or responsibility to, or necessity of consent from, the
Participant, (a) exercise or refrain from exercising any and all of Lenders’
rights under or in connection with any of the Loan Documents, (b) give or
withhold consents and approvals or take or omit to take any action pursuant to
any Loan Document and (c) compromise, settle, adjust and in general deal in any
manner with the Obligations and the Collateral as Lenders may deem appropriate,
upon such terms and conditions as Lenders may deem appropriate. Agents and
Lenders shall not be liable to the Participant for any action taken or omitted. 
The Participant expressly releases each Agent and Lender from any and all
liability and responsibility (express or implied), for any loss, depreciation of
or delay in collecting or failing to realize on any Collateral, the Obligations
or any guaranties therefor and for any mistake, omission or error in judgment in
passing upon or accepting any Collateral or in making examinations or audits or
for granting indulgences or extensions to any Borrower, any account debtor or
any guarantor.

13.          Lenders shall have the right to sell, encumber, convey, transfer,
and/or assign (collectively, a “Transfer”) any of Lenders’ rights and
obligations under the Credit Agreement or under this Participation Agreement,
provided that no such sale, encumbrance, conveyance, transfer and/or assignment
(collectively a “Sale”) shall eliminate any obligation of Lenders to Participant
hereunder unless, in connection with any such Sale, the purchaser, assignee or
other transferee agrees in writing to be bound by the terms of this
Participation Agreement.  Neither the Participation, nor any Certificate of
Participation, nor Participant’s interest in the Participation nor any of the
individual rights or obligations of Participant hereunder may be

7

--------------------------------------------------------------------------------

subdivided, assigned, pledged, encumbered or otherwise transferred by the
Participant without Lenders’ unanimous prior written consent.  Subject to the
foregoing, all of the terms, covenants and conditions of this Participation
Agreement shall be binding upon, and inure to the benefit of, each Lender’s and
the Participant’s respective successors and assigns, but nothing contained in
this Participation Agreement is intended, or shall be construed, to confer upon
or to give any Borrower or any other Person, other than the parties hereto and
their respective successors and permitted assigns, any rights or remedies under
or by reason of this Participation Agreement.

14.          This Participation Agreement and each Certificate of Participation
shall be governed by and construed in accordance with the laws and decisions of
the State of Georgia.

15.          The Participant represents and warrants to Agents and Lenders that
(a) Participant does not consider the acquisition of its junior participation
interest hereunder to constitute the “purchase” or “sale” of a “security” within
the meaning of the Securities Act of 1933, the Securities Exchange Act of 1934
or Rule 10b-5 promulgated thereunder, any other applicable securities statute or
law, or any rule or regulation under any of the foregoing (collectively, as
amended, the “Acts”); (b) Participant has no expectation that Participant will
derive profits from the efforts of any Agent or Lender or any third party in
respect of the acquisition of Participant’s junior participation interest
hereunder excepting interest related to the Participation; (c) acquisition of
such junior participation interest merely constitutes a commercial transaction
by Participant with Lenders regarding Participant’s acquisition of a junior
participation interest in the Participation Obligations and does not represent
an “investment” (as that term is commonly understood) in any Agent, any Lender
or any Borrower; (d) Participant is purchasing such Participant’s junior
participation interest in the Participation Obligations hereunder for
Participant’s own account and risk, and not with a view or in connection with
any subdivision, resale, or distribution thereof, (e) Participant engages in
commercial transactions (including transactions of the nature contemplated
herein and in the Credit Agreement), can bear the economic risk related to the
purchase of the junior participation interest hereunder, and has had access to
all information deemed necessary by Participant in making Participant’s decision
whether or not to purchase the same, and (f) Participant will hold the junior
participation interest in the Participation Obligations hereunder solely in the
name of, and for the sole benefit of, Participant, and not jointly or severally
with, or on behalf of, any other Person.  Further, no amount paid by Participant
to purchase Participant’s junior participation interest in the Participation
Obligations shall be considered a loan by Participant to any Lender, nor an
investment of any nature or kind.

16.          At any time and from time to time, Lenders may sell additional
participations in Obligations other than the Participation Obligations (all of
which shall be deemed included within Lenders’ Share of the Obligations and
shall be deemed to be Senior Participations for all purposes hereof), upon such
terms and conditions as may be determined by Lenders in Lenders’ sole and
absolute discretion, and nothing herein shall in any way be construed to limit,
restrict or prohibit Lenders’ right to do so. Participant’s junior participation
interest in the Participation Obligations (and in the Collateral and the
Collections) is and shall remain in all respects junior and subordinate to
Lenders’ Share of the Obligations, and to the receipt by Lenders of the payment
in full of Lenders’ Share of the Obligations and the termination of all
Commitments, which Participant acknowledges and agrees includes and will include
Lenders’ interests in the Obligations, and each other participation interest in
the Obligations, other than the junior

8

--------------------------------------------------------------------------------

participation interests included within the Participation, now or hereafter
granted and sold by Lenders (all such participation interests, other than the
Participation and the junior participation interests therein held by the
Participant, being herein called the “Senior Participations” and each owner of a
Senior Participation being herein called a “Senior Participant”), and,
accordingly, Lenders, for themselves and the benefit of all the Senior
Participants, shall first be repaid in full the full amount of Lenders’ Share of
the Obligations prior to any payment, repayment or distribution on account of or
with respect to the Participation other than interest payments on the
Participation payable to Participant in accordance with Section 3 hereof.

17.          Upon payment in full in immediately available funds of all
principal, interest and charges with respect to Lenders’ Share of the
Obligations, the satisfactory cash collateralization of all outstanding
Obligations in respect of Letters of Credit and the termination of all
Commitments, but subject to assumption by the Participant of all of Lenders’
rights, duties and obligations with respect to all of the Loan Documents
(pursuant to a form of assignment and assumption agreement reasonably acceptable
to, and executed and delivered by, Participant and  Lenders (the “Assumption
Agreement”)), and the receipt of a full, complete and unconditional release from
all Borrowers on terms acceptable to Agents and Lenders in their respective sole
and absolute discretion, Lenders will effect settlement thereof and will,
promptly after receipt of written request from the Participant, assign to the
Participant, pursuant to the Assumption Agreement and for consideration of $0,
all of the Lenders’ rights in the Obligations and the Collateral, if any, for
the Obligations and Lender’s rights with respect thereto without
representations, warranties or recourse of any kind or nature whatsoever except
to the extent, if any, expressly set forth in the Assumption Agreement, but
nothing in this Section 17 shall diminish the rights and privileges of Lenders
described in Section 11 or Section 12 of this Participation Agreement. 

18.          THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN THE CONNECTION WITH THIS PARTICIPATION AGREEMENT
AND FURTHER HEREBY WAIVE ANY RIGHT OF OFFSET OR RIGHT TO INTERPOSE ANY
COUNTERCLAIM (OTHER THAN A COMPULSORY COUNTERCLAIM) IN ANY SUCH ACTION.  THE
PARTIES HERETO EXPRESSLY SUBMIT IN ADVANCE TO THE NONEXCLUSIVE JURISDICTION OF
THE COBB COUNTY SUPERIOR COURT, IN THE STATE OF GEORGIA, OR TO THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA IN ANY ACTION OR PROCEEDING
RELATING TO ANY CLAIM, DISPUTE OR OTHER MATTER PERTAINING DIRECTLY OR INDIRECTLY
TO THIS PARTICIPATION AGREEMENT.

19.          At Lenders’ option and in Lenders’ sole and absolute discretion,
Lenders may at any time repurchase the Participation from the Participant by
paying to Participant the outstanding amount of Participant’s share of the
Participation, together with Participant’s share of the interest attributable to
Participant’s share of the Participation to the date of such repurchase.  This
Participation Agreement shall thereupon terminate; provided, however, that the
termination shall not affect the respective rights, duties or obligations of any
party incurred prior to the effective date of such termination.  Notwithstanding
the foregoing or any other provision of this Participation Agreement, in no
event shall any Lender have any obligation to repurchase the Participation or
any part thereof or any interest therein, whether upon or by reason of the
occurrence, existence or absence of any Default or Event of Default, or
otherwise for any other reason or in any other circumstance.

9

--------------------------------------------------------------------------------

20.          Neither the execution of this Participation Agreement, nor the
purchase or other acquisition by Participant of an undivided interest in the
Participation, nor any of the transactions contemplated hereby, is intended to
be, nor shall it be construed to be, the formation of a partnership or joint
venture between Participant and any Agent or Lender.

21.          This Participation Agreement and the Certificate of Participation
(a) may not be amended, modified or terminated (orally or by any course of
dealing or otherwise), except by an agreement in writing signed by Participant
and Lenders and acknowledged by Agents, (b) shall remain in full force and
effect until all Obligations (including any Post-Petition Advances) are paid in
full and the Credit Agreement is terminated, unless, prior thereto, Lenders, in
their respective discretion, determine to repurchase the Participation pursuant
to the provisions of Section 19 hereof, (c) shall be governed by and construed
in accordance with the laws of the State of Georgia and (d) supercedes any prior
negotiations or discussions or communications between or among Agents, Lenders
and the Participant, and constitutes the entire agreement between Lenders, on
the one hand, and Participant, on the other, with respect to the Obligations,
the Participation, the Participation Obligations, the Collateral, and the Loan
Documents.

22.          This Participation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts taken together shall constitute but one and the same
instrument.  Facsimile signatures shall be effective as originals.

23.          All notices and confirmations hereunder by Collateral Agent or any
Lender to the Participant shall be deemed given if addressed to the applicable
address for the Participant set forth below, and sent by registered or certified
mail, return receipt requested, or sent by facsimile.  All notices and requests
hereunder by the Participant to Lenders shall be deemed given if addressed to
Lenders in care of the Collateral Agent at such Agent’s address set forth above
and directed to the attention of Mr. Ken Butler and sent by certified or
registered mail, return receipt requested, or sent by facsimile.

[Remainder of Page Intentionally Left Blank]

 

 

 

 

  

 

 

10

--------------------------------------------------------------------------------

If the foregoing correctly sets forth the arrangement between Lenders and
Participant, please indicate Participant’s confirmation thereof and
Participant’s acceptance of the terms of this Participation Agreement by signing
and returning to Lenders, in care of the Collateral Agent, the enclosed copy
hereof, whereupon this Participation Agreement shall become effective and be
binding as between Lenders and Participant, and (without prejudice to Section 13
above) the respective successors and assigns of Lenders and the respective
permitted assigns of Participant.

                                                                           Very
truly yours,

 “LENDERS”       BANK OF AMERICA, N.A., as a Lender       By:        /s/ Sherry
Lail                                     
Name:   Sherry Lail
Title:     Senior Vice President       THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender       By:  /s/ Kenneth B. Butler                                 
Name: Kenneth B. Butler
Title: Vice President       FLEET CAPITAL CORPORATION, as a Lender       By:   
/s/ Wes Mannis              
Name: Wes Mannis
Title: VP

 

ACKNOWLEDGED AND AGREED TO:

“PARENT”

MILLER INDUSTRIES, INC.

 

By:  /s/ J. Vincent Mish                             
            J. Vincent Mish
            Chief Financial Officer

 

--------------------------------------------------------------------------------

 

 

“SUBSIDIARY MILLER BORROWERS”

 

APACO, INC.
B&B ASSOCIATED INDUSTRIES, INC.
CHEVRON, INC.
CENTURY HOLDINGS, INC.
CHAMPION CARRIER CORPORATION
COMPETITION WHEELIFT, INC.
GOLDEN WEST TOWING EQUIPMENT INC.
KING AUTOMOTIVE & INDUSTRIAL
     EQUIPMENT, INC.
MID AMERICA WRECKER & EQUIPMENT
SALES, INC. OF COLORADO
MILLER FINANCIAL SERVICES GROUP,
     INC.
MILLER/GREENEVILLE, INC.
MILLER INDUSTRIES DISTRIBUTING, INC.
MILLER INDUSTRIES INTERNATIONAL,
     INC.
MILLER INDUSTRIES TOWING
     EQUIPMENT INC.
PURPOSE, INC.
SONOMA CIRCUITS, INC.
SOUTHERN WRECKER CENTER, INC.
SOUTHERN WRECKER SALES, INC.

  

 

By:   /s/ J. Vincent Mish                                                    
            J. Vincent Mish
            Vice President and Attorney-in-Fact of each
           entity listed above

 

--------------------------------------------------------------------------------

 

 “SUBSIDIARY ROADONE BORROWERS”



AETEX, INC., f/k/a A-EXCELLENCE TOWING CO.
ALL AMERICAN TOWING SERVICES, INC.
B-G TOWING, INC.
BEAR TRANSPORTATION, INC.
BTRCX, INC. f/k/a BERT’S TOWING RECOVERY
       CORPORATION
BBSX, INC. f/k/a BOB BOLIN SERVICES, INC.
BASIEX, INC. f/k/a BOB’S AUTO SERVICE,    INC.
BTRX, INC.
BVSWS, INC. f/k/a BOB VINCENT AND SONS
WRECKER SERVICE, INC.
CAL WEST TOWING, INC.
CBTX,INC., f/k/aCEDAR BLUFF 24 HOUR
       TOWING, INC.
CCASX, INC.
CEX, INC., f/k/a CHAD’S INC.
CVDC, f/k/a CLEVELAND VEHICLE DETENTION
          CENTER, INC.
D.A. HANELINE, INC.
DVREX, INC.
DOLLAR ENTERPRISES, INC.
DSX, INC., f/k/a DUGGER’S SERVICES, INC.
GMAR, INC., f/k/a GOOD MECHANIC AUTO   CO.
OF RICHFIELD, INC.
GREAT AMERICA TOWING, INC.
GREG’S TOWING, INC.
HTX, INC.
LTSX, INC., f/k/a LAZER TOW SERVICES, INC.
LASX, INC.
LWKR, INC.
MAEJO, INC.
MEL’S ACQUISITION CORP.
MGEX, INC.
MSTEX, INC.
MTSX INC.
MURPHY’S TOWING, INC.
P.A.T., INC.
PEX, INC., f/k/a/ PIPES ENTERPRISES, INC.
RMA ACQUISITION CORP.
RRIC ACQUISITION CORP.
RSX, INC., f/k/a RECOVERY SERVICES,
ROAD ONE, INC.
ROADONE EMPLOYEE SERVICES, INC.
ROAD ONE INSURANCE SERVICES, INC.
ROAD ONE SERVICE, INC.
ROAD ONE SPECIALIZED TRANSPORTATION,
     INC.
ROADONE TRANSPORTATION AND LOGISTICS,
     INC.
R.M.W.S., INC.
SWSX, INC. (f/k/a SUBURBAN WRECKER
     SERVICE, INC.)
TEXAS TOWING CORPORATION
TPCTH, INC.
TREASURE COAST TOWING, INC.

--------------------------------------------------------------------------------

TREASURE COAST TOWING OF MARTIN
COUNTY, INC.
TSSC, INC., f/k/a TRUCK SALES & SALVAGE
     CO., INC.
TWSX, INC.
WSX, INC., f/k/a WES’S SERVICE INCORPORATED
WTX, INC. (f/k/a WILTSE TOWING, INC.)
WTC, INC.
WTEX, INC.
ZTRX, INC., f/k/a ZEHNER TOWING &
     RECOVERY, INC.

 

By:          /s/ J. Vincent Mish                                           
            J. Vincent Mish
            Vice President and Attorney-in-Fact of each
             entity listed above

 

ACKNOWLEDGED AND AGREED TO
SOLELY FOR PURPOSES OF SECTION 6
HEREOF AND THOSE OTHER PROVISIONS
HEREOF WHICH EXPRESSLY REFERENCE
ONE OR MORE AGENTS, AS APPLICABLE:

“ADMINISTRATIVE AGENT, SYNDICATION
AGENT AND EXISTING TITLED COLLATERAL AGENT”

BANK OF AMERICA, N.A., as the Administrative
Agent, Syndication Agent and Existing Titled
Collateral Agent

By:        /s/ Sherry Lail                                     
Name:   Sherry Lail
Title:     Senior Vice President

“COLLATERAL AGENT”

THE CIT GROUP/BUSINESS CREDIT, INC., as
the Collateral Agent



By:  /s/ Kenneth B. Butler                                 
Name: Kenneth B. Butler
Title: Vice President

--------------------------------------------------------------------------------



The undersigned party confirms that the foregoing correctly sets forth the
arrangement between such undersigned party (acting as an individual and not as
an officer, director, agent or representative of any of the Borrowers or any
other Person) and Lenders with respect to the Participation and the interest of
such undersigned party therein, and such undersigned party hereby accepts and
agrees to the terms of this Participation Agreement.

                                                                        By:
   /s/ William G. Miller                                              

                                                                         
          William G. Miller, as Participant

                                                                        Address:
5025 Harrington Road
                                                                                   
   Alpharetta, Georgia 30022

                                                                       
Telephone:
                                                                       
Facsimile:

--------------------------------------------------------------------------------

EXHIBIT A



October 31, 2003

CERTIFICATE OF PARTICIPATION

FOR VALUE RECEIVED, Lenders have on the date of this certificate sold to William
G. Miller (the “Participant”), whose address is 5025 Harrington Road,
Alpharetta, Georgia 30022, without recourse on or warranty, express or implied
by Lenders (except that the Lenders party to the Participation Agreement
(hereinafter defined) own all rights, titles and interests in and to the
interests in the Participation Obligations purchased by Participant pursuant to
the Participation Agreement and that such interests have not been encumbered or
assigned by any of such Lenders to any other Person), a junior participation
(the “Participation”) of Two Million Dollars ($2,000,000) in the principal
amount of the “Participation Obligations,” as defined and described in the
Participation Agreement dated as of October 31, 2003 between Lenders and the
Participant (the “Participation Agreement,” with capitalized terms used herein
and not otherwise defined having the respective meanings ascribed to such terms
in the Participation Agreement), relating, in part, to the Credit Agreement
among Lenders and Borrowers.

This Certification of Participation is issued by the Collateral Agent on behalf
of the Lenders pursuant to Section 1 of, and the junior participation interest
evidenced hereby is in all respects subject to the terms and conditions of, the
Participation Agreement, to which reference is hereby made for all purposes. 
This Certificate of Participation evidences an undivided interest in the
Participation.



  “COLLATERAL AGENT”   THE CIT GROUP/BUSINESS CREDIT, INC., as
the Collateral Agent on behalf of Lenders       By:  /s/ Kenneth B.
Butler                                 
Name: Kenneth B. Butler
Title: Vice President

